  Case 21-07702          Doc 59        Filed 08/26/21 Entered 08/26/21 17:43:49      Desc Main
                                        Document     Page 1 of 27



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In re:                                             )   Case No.: 21-07702
                                                    )
 AIWA CORPORATION,                                  )   Chapter 11
                                                    )
                             Debtor.                )   Honorable Deborah L. Thorne
                                                    )
                                                    )   Hearing Date: September 3, 2021
                                                    )   Hearing Time: 9:00 a.m.

                                         NOTICE OF MOTION

TO:       See attached Service List

       PLEASE TAKE NOTICE that on September 3, 2021, at 9:00 a.m., I will appear before the
Honorable Deborah L. Thorne, or any judge sitting her place, and present the Debtor’s Motion for
Order Pursuant to Sections 363 and 365 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004
and 6006 to (A) Approve Comprehensive Sale Process, (B) Approve Bidding Procedures and Certain
Bid Protections, (C) Schedule a Sale Hearing, (D) Approve Form and Manner of Notice Related
Thereto, (E) Authorize Sale Free and Clear of All Liens, Claims, Interests and Encumbrances, (F)
Authorize Assumption and Assignment of Certain Executory Contracts and Unexpired Leases and
Proposed Cure Amounts with Respect Thereto and (G) Grant Related Relief (the “Motion”), a copy
of which is attached.

       This Motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the Motion,
you must do the following:

          To appear by video, use this link: https://www.zoomgov.com. Then enter the meeting
ID.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666.
Then enter the meeting ID.

        Meeting ID and Password. The meeting ID for this hearing is 160 9362 1728 – no password
required. The meeting ID and further information can be also found on Judge Thorne’s web page
on the court’s web site.

        If you object to this Motion and want it called on the presentment date above, you must file
a Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the Motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the Motion in advance without a hearing.




{AIWA/001/00061882.DOCX/2}
  Case 21-07702          Doc 59   Filed 08/26/21 Entered 08/26/21 17:43:49   Desc Main
                                   Document     Page 2 of 27



 Dated: August 26, 2021                        Respectfully submitted,

                                               AIWA CORPORATION

                                               By: /s/ Jeremy C. Kleinman
                                               One of its attorneys
 Jeremy C. Kleinman (ARDC No. 6270080)
 FrankGecker LLP
 1327 W. Washington Blvd., Suite 5G-H
 Chicago, Illinois 60607
 Tel: (312) 276-1400
 Fax: (312) 276-0035
 Email: jkleinman@fgllp.com

 Attorneys for the Debtor and
 Debtor in Possession




{AIWA/001/00061882.DOCX/2}                   -2-
  Case 21-07702          Doc 59        Filed 08/26/21 Entered 08/26/21 17:43:49       Desc Main
                                        Document     Page 3 of 27



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In re:                                             )   Case No.: 21-07702
                                                    )
 AIWA CORPORATION,                                  )   Chapter 11
                                                    )
                             Debtor.                )   Honorable Deborah L. Thorne
                                                    )
                                                    )   Hearing Date: September 3, 2021
                                                    )   Hearing Time: 9:00 a.m.

 DEBTOR’S MOTION FOR ORDER PURSUANT TO SECTIONS 363 AND 365 OF THE
    BANKRUPTCY CODE AND BANKRUPTCY RULES 2002, 6004 AND 6006 TO (A)
       APPROVE COMPREHENSIVE SALE PROCESS, (B) APPROVE BIDDING
     PROCEDURES AND CERTAIN BID PROTECTIONS, (C) SCHEDULE A SALE
 HEARING, (D) APPROVE FORM AND MANNER OF NOTICE RELATED THERETO,
  (E) AUTHORIZE SALE FREE AND CLEAR OF ALL LIENS, CLAIMS, INTERESTS
   AND ENCUMBRANCES, (F) AUTHORIZE ASSUMPTION AND ASSIGNMENT OF
 CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES AND PROPOSED
 CURE AMOUNTS WITH RESPECT THERETO AND (G) GRANT RELATED RELIEF

          Aiwa Corporation, debtor and debtor in possession (the “Debtor”), submits this motion (the

“Motion”) for entry of an order, pursuant to 11 U.S.C. §§ 363(b) and (f), and 365, and

Fed.R.Bankr.P. 2002, 6004 and 6006, approving bid procedures and related manner of notice and

form of agreement with respect to the sale of the Debtor’s operating assets (the “Operating

Assets”), authorizing a stalking horse break-up fee and bid protection; and approving the sale of

the Operating Assets free and clear of liens, claims and encumbrances, and scheduling dates to

conduct an auction (the “Auction”) and a hearing (the “Sale Hearing”) to consider final approval

of the sale of the Operating Assets (the “Sale”). In support of this Motion, the Debtor states as

follows:




{AIWA/001/00061882.DOCX/2}
    Case 21-07702        Doc 59       Filed 08/26/21 Entered 08/26/21 17:43:49                   Desc Main
                                       Document     Page 4 of 27



                                              JURISDICTION

        1.       This Court has jurisdiction over this Motion under 28 U.S.C. §§ 157 and 1334. This

matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A). Venue of this

proceeding and this Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409.

        2.       The statutory basis for the relief requested herein is sections 105, 363, 365 and 1184

of the U.S. Bankruptcy Code (11 U.S.C. §§ 101 et seq., hereinafter, the “Bankruptcy Code”) and

Rule 9007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                              BACKGROUND

        1.       The Debtor was formed in 2011 and resurrected the AIWA™ trademark for a new

generation of audio entertainment products.1 The Debtor currently sells a variety of speakers and

other audio products on its own website, www.aiwa.us.com, and through third-party websites,

including Amazon.com.

        2.       On June 22, 2021 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under subchapter V of chapter 11 of the Bankruptcy Code.

        3.       Since the Petition Date, the Debtor has explored its options to maximize the value

of the Operating Assets for the benefit of creditors, and has consulted with William Avellone, the

appointed subchapter V trustee (the “Trustee”) regarding those options. As a result of those

discussions, in the exercise of its business judgment, the Debtor has determined that the marketing

and sale of the Operating Assets at Auction, with a stalking-horse bid in place, would best

maximize the value of the Operating Assets.




1
 Aiwa Corporation has no association with Sony Corporation or any of its subsidiaries, the previous holders of the
Aiwa trademark.


{AIWA/001/00061882.DOCX/2}                            -4-
    Case 21-07702        Doc 59       Filed 08/26/21 Entered 08/26/21 17:43:49                    Desc Main
                                       Document     Page 5 of 27



        The Bid Procedures

        4.       The Debtor has prepared proposed procedures to govern the marketing of the

Operating Assets, access to a due diligence data room (the “Data Room”), the criteria for the

qualification of bidders to participate in the Auction, and the proposed rules that will govern the

Auction and the submission of competing bids (collectively, the “Bid Procedures”). A copy of the

Bid Procedures is attached hereto as Exhibit 1.

        5.       To participate in the Auction, the Debtor proposes that all interested persons

comply with the Bid Procedures, including the requirement that all bids be submitted in writing so

as to be received by no later than 12:00 p.m., prevailing Central Time, on October 4, 2021. A

summary of those Bid Procedures2 follows:

             Auction                                 To the extent that the Debtor receives two or more
                                                     bids from Qualified Bidders, the Debtor will
                                                     conduct the Auction at 12:00 p.m. (Central Time)
                                                     on October 6, 2021 via Zoom Videoconference,
                                                     after notice to all creditors that timely filed proofs
                                                     of claim in the Debtor’s bankruptcy case and
                                                     prospective purchasers that signed a confidentiality
                                                     agreement with the Debtor.

             Auction Format                          Open bidding, recorded by a court reporter, among
                                                     the Buyer and other Qualified Bidders present at
                                                     Auction. The Buyer will be deemed to be a
                                                     Qualified Bidder so long as it is not in breach of the
                                                     Sale Agreement. The Debtor will be permitted to
                                                     conduct separate or joint off-the-record discussions
                                                     with any Qualified Bidder, including the Buyer.

                                                     QUALIFYING BIDS MUST INCLUDE ALL
                                                     OPERATING ASSETS. THE DEBTOR WILL
                                                     NOT CONSIDER BIDS FOR LESS THAN
                                                     ALL OPERATING ASSETS.

             Initial Purchase Price                  $7.5 million, with closing date cash consideration
                                                     of $6 million.

2
  This summary is not intended to be comprehensive. Interested bidders and other parties in interest should consult
the Bidding Procedures in their entirety.


{AIWA/001/00061882.DOCX/2}                             -5-
  Case 21-07702          Doc 59   Filed 08/26/21 Entered 08/26/21 17:43:49            Desc Main
                                   Document     Page 6 of 27




             Minimum Subsequent Overbid      Initial Overbid of $200,000 and subsequent overbid
                                             increments of $25,000.

             Earnest Money                   A deposit of ten percent (10%) of the closing date
                                             consideration of the proposed purchase price, to be
                                             retained by the Debtor in the event that a Successful
                                             Bidder defaults in its obligations to purchase the
                                             Operating Assets pursuant to a Prevailing Bid; to
                                             be returned to any bidder that does not become the
                                             Successful Bidder or the Back-Up Bidder before
                                             the earlier of (a) 2 business days after the entry of
                                             the Sale Order or the Debtor’s withdrawal of the
                                             Operating Assets for sale, and (b) 14 days after the
                                             completion of the Auction.

                                             A bidder that becomes a Back-Up Bidder but does
                                             not become the Successful Bidder will receive the
                                             return of its deposit upon the earlier of (i) 5:00 p.m.
                                             (prevailing Central Time) on the date which is
                                             twenty-one (21) days after the date of the Sale
                                             Hearing, and (ii) the closing of the transaction with
                                             the Successful Bidder.


             Break Up Fee                    If the Buyer (defined below) is not selected as the
                                             Successful Bidder and is not in breach of the Sale
                                             Agreement (defined below), the Buyer will be
                                             entitled to payment of a break-up fee of 3% of the
                                             closing date cash consideration of the Purchase
                                             Price (the “Break-Up Fee”), free and clear of liens,
                                             claims and encumbrances, paid at Closing, from the
                                             Sale Proceeds of a Sale to a Successful Bidder other
                                             than the Buyer. If the Buyer is designated as the
                                             Back-Up Bidder at a Purchase Price higher than
                                             that set forth in the Stalking Horse Bid, and the
                                             Successful Bidder fails to close at Closing, Buyer
                                             shall be entitled to a credit in the amount of the
                                             Break-Up Fee, to be applied against any amount
                                             bid in excess of its Stalking Horse Bid.

             Notice of Bid Procedures / Sale Within five business days after the entry of an
             Motion / Sale Hearing           interim order approving the Bid Procedures, the
                                             Debtor will serve the Auction and Sale Notice
                                             (defined below), providing notice of the Bid
                                             Procedures, the date and time of the Auction, the


{AIWA/001/00061882.DOCX/2}                    -6-
  Case 21-07702          Doc 59     Filed 08/26/21 Entered 08/26/21 17:43:49        Desc Main
                                     Document     Page 7 of 27



                                              relief requested in the Motion, and date and time of
                                              the Sale Hearing, on: the Trustee, the Office of the
                                              U.S. Trustee, the Debtor’s secured creditors, all
                                              known prospective bidders, other parties in interest
                                              upon written request to the Debtor, and all entities
                                              that have filed proofs of claim in the Debtor’s
                                              bankruptcy case.

             Access to Data Room              Upon execution of a confidentiality agreement
                                              acceptable to the Debtor, the Debtor will grant
                                              Potential Bidders reasonable access to the Data
                                              Room, which will provide financial and other
                                              relevant information available to any Potential
                                              Bidder.

             Qualifying Bid Information       To be considered a Qualified Bidder, Potential
                                              Bidders must deliver to the Debtor: (a) any
                                              information that the Debtor requests establishing a
                                              Potential Bidder’s ability, including financial
                                              wherewithal, to timely close the Sale of the
                                              Operating Assets; (b) a cashier’s or certified check
                                              in the amount of ten percent of their proposed bid
                                              payable to the Debtor; and (c) an executed purchase
                                              agreement in substantially the same form as the
                                              Sale Agreement, setting forth a purchase price with
                                              closing date consideration of at least $6.2 million.

                                              The Debtor will provide copies of the contracts
                                              included as part of each Qualified Bid received by
                                              the Debtor to submitting Qualified Bidder within
                                              one business day of receipt, and no later than 4:30
                                              p.m. on the day prior to the Auction.

             Initial Bid Deadline             12:00 noon (Central Time) on October 4, 2021

             As-Is Where-Is                   The Operating Assets will be offered on an “as
                                              is, where is” basis without representations or
                                              warranties of any kind whatsoever. By
                                              submitting a bid, each Qualified Bidder shall be
                                              deemed to have acknowledged and represented
                                              that: (a) it has had an opportunity to conduct
                                              any and all due diligence regarding the
                                              Operating Assets prior to making its bid; (b) it
                                              has relied solely upon its own independent
                                              review, investigation and/or inspection of any
                                              documents and the Operating Assets in making


{AIWA/001/00061882.DOCX/2}                     -7-
  Case 21-07702          Doc 59   Filed 08/26/21 Entered 08/26/21 17:43:49        Desc Main
                                   Document     Page 8 of 27



                                            its bid; and (c) it did not rely upon any written
                                            or oral statements, representations, promises,
                                            warranties, or guaranties whatsoever, whether
                                            express, implied, by operation of law or
                                            otherwise, regarding the Operating Assets by
                                            any person whatsoever, or the completeness of
                                            any information provided in connection
                                            therewith or at the Auction.

             Free and Clear                 The order approving the Sale of the Operating
                                            Assets at the Auction (the “Sale Order”) will
                                            authorize and approve the transfer of all of the
                                            Debtor’s right, title and interest in and to the
                                            Operating Assets and the assumption and
                                            assignment of the contracts identified by the Buyer
                                            or other Successful Bidder (the “Assumed
                                            Contracts”) to the Successful Bidder, free and clear
                                            of all liens, claims, encumbrances, and interests
                                            (unless otherwise agreed to by the Successful
                                            Bidder and the Debtor), with any such liens, claims,
                                            encumbrances, and interests attaching to the Sale
                                            Proceeds in the same amount, rank and priority as
                                            those liens, claims, encumbrances, and interests
                                            enjoyed prior to the Auction and Sale. Any and all
                                            liens, claims, encumbrances, and interests shall be
                                            paid from the Sale Proceeds pursuant to the Sale
                                            Order, and, in the event that any liens, claims,
                                            encumbrances or interests are in dispute, pursuant
                                            to further order of the Bankruptcy Court.

             Withdrawal of the Operating At any time prior to the Auction Date, the Debtor
             Assets                      may withdraw the Operating Assets in the Debtor’s
                                         sole discretion. If the Debtor withdraws the
                                         Operating Assets, and the Buyer is not then in
                                         default of the Sale Agreement, the Buyer will be
                                         entitled to reimbursement of its actual, out-of-
                                         pocket costs, in an amount no greater than the
                                         Break Up Fee, incurred in connection with the
                                         negotiation of the Sale Agreement and any due
                                         diligence performed regarding the Operating
                                         Assets.

             No Other Qualified Bidders     If, as of the Auction Date, there are no Qualified
                                            Bidders other than the Buyer, the Debtor will be
                                            obligated to sell the Operating Assets to the Buyer
                                            pursuant to the terms and conditions of the Sale



{AIWA/001/00061882.DOCX/2}                   -8-
  Case 21-07702          Doc 59   Filed 08/26/21 Entered 08/26/21 17:43:49            Desc Main
                                   Document     Page 9 of 27



                                                Agreement without further extension or delay,
                                                subject to the approval of the Bankruptcy Court at
                                                the Sale Hearing.

             Additional Bid Procedures          Provided that one or more Qualified Bids are
                                                received prior to the Initial Bid Deadline, the
                                                Debtor may thereafter establish such modified or
                                                additional Bid Procedures as the Debtor deems
                                                appropriate based on the circumstances, provided
                                                any modifications and additions shall not be
                                                materially inconsistent with the Bid Procedures.

             Objections to Sale / Sale The Debtor proposes that any objections to the
                                       Motion (other than with respect to the Bid
             Motion                    Procedures and related matters approved pursuant
                                       to the Bid Procedures Order) be in writing, conform
                                       to the Bankruptcy Rules and this Court’s order, and
                                       set forth: (a) the nature of the objector’s claim
                                       against or interests in the Debtor’s estate; (b) the
                                       basis and specific grounds for the objection; and (c)
                                       all evidence in support of said objection, and be
                                       filed and served so as to be received on or prior to
                                       October 11, 2021 at 5:00 p.m., Central Time, by:
                                       (i) the Debtor, (ii) the Trustee, (iii) the Office of the
                                       U.S. Trustee, and (iv) the Successful Bidder. The
                                       Debtor proposes that any person objecting to the
                                       Motion that has not complied with the requirements
                                       of this paragraph not be heard at the Sale Hearing.




        6.       These Bid Procedures are similar in form to those used by other debtors and trustees

and have been prepared with input from the Trustee, and Hilco IP Services, LL d/b/a Hilco

Streambank (the “Hilco Streambank”), the Debtor’s proposed sale consultant and auctioneer. The

Bid Procedures were also provided prior to filing to the office of the U.S. Trustee, and Aiwa

Holdings, LLC the Debtor’s primary secured lender.




{AIWA/001/00061882.DOCX/2}                       -9-
    Case 21-07702        Doc 59       Filed 08/26/21 Entered 08/26/21 17:43:49                    Desc Main
                                      Document      Page 10 of 27



The Stalking Horse Bid

        7.       On August 26, 2021, subject to this Court’s approval, and subject to higher and

better offers, the Debtor agreed to enter into the Agreement for Purchase and Sale with Aiwa

Acquisitions, LLC (the “Buyer”), substantially in the form attached hereto as Exhibit 2 (the “Sale

Agreement”).3 Under the Sale Agreement, the Debtor proposes to sell to the Buyer or such other

Qualified Bidder that submits a bid at the Auction that is determined to be the highest and best

offer for the Operating Assets (the “Successful Bidder”), to the fullest extent permitted by 11

U.S.C. §§ 363 and 365, and free and clear of any and all liens, claims or other encumbrances, all

right, title and interest of the Debtor in and to the Operating Assets, including the Aiwa trademark,

inventory owned by the Debtor, personal property, intangible property, and licenses related

thereto.

        8.       The Sale Agreement was negotiated at arm’s-length and constitutes a good faith

offer to purchase the Operating Assets in accordance with 11 U.S.C. § 363(m).

        9.       Pursuant to the Sale Agreement, the Buyer proposes to purchase the Operating

Assets for total consideration of at least $6 million, and as much as $7.5 million (the “Purchase

Price”), to be paid:

                $600,000 (the “Deposit” or “Earnest Money”) to be paid upon entry
                 of an initial order approving the Debtor’s proposed Bid Procedures.

                $5.4 million be paid at closing, which is to occur on or before
                 October 31, 2021; and

                Up to $1.5 million to be paid on the earlier of (i) the date that the
                 Buyer sells the Operating Assets to an unrelated third party; or (ii)
                 the four-year anniversary of the Effective Date, so long as, in either
                 case, the Operating Assets are appraised by an unrelated third party
                 to have a fair market value of $20 million.


3
  A signed copy of the Sale Agreement, containing the same material financial terms set forth in Exhibit 2, will be
filed prior to the September 3, 2021 hearing on this Motion.


{AIWA/001/00061882.DOCX/2}                            - 10 -
  Case 21-07702          Doc 59   Filed 08/26/21 Entered 08/26/21 17:43:49            Desc Main
                                  Document      Page 11 of 27



        10.      The Debtor, in consultation with the Trustee, believes that, subject to higher

competitive bids at the Auction, the Sale Agreement provides fair value for the Operating Assets

and will allow the Debtor to complete its subchapter V bankruptcy case in an efficient manner.

        Stalking Horse Bid Protection/ Break Up Fee

        11.      The Sale Agreement establishes the market for the Operating Assets and ensures

that the Auction will yield proceeds from which to fund a subchapter V plan (the “Plan”) that will

provide a substantial recovery for unsecured creditors. The Buyer’s agreement to enter into, and

be bound by, the Sale Agreement prior to the Auction provides value to the Debtor’s estate. For

these reasons, the Debtor has agreed, subject to this Court’s approval, that if the Buyer is not the

Successful Bidder for the Operating Assets at the Auction and the Debtor consummates a

transaction with a purchaser other than the Buyer, the Buyer will be entitled to a break up fee in

the amount of 3% of the closing date cash consideration (the “Break Up Fee”). In the event that

the Break Up Fee becomes due, the Break Up Fee will be paid to the Buyer at closing of an

alternative sale transaction from the proceeds of that sale, and the Debtor requests that the Sale

Order provide that the Break Up Fee be free and clear of all liens, claims, encumbrances, and

interests. In addition, if the Buyer is designated as the Back-Up Bidder (as defined in the Bid

Procedures) at an amount in excess of the Stalking Horse Bid, and the Successful Bidder at auction

is unable to close, Buyer shall be entitled to a credit in the amount of the Break-Up Fee against

any amounts that it bid in excess of the Stalking Horse Bid.

                                      RELIEF REQUESTED

        12.      The Debtor respectfully requests, pursuant to 11 U.S.C. §§ 105, 363(b) and (f), and

Fed.R.Bankr.P. 2002 and 6004:

        A. Entry of an Order (the “Bid Procedures Order”):




{AIWA/001/00061882.DOCX/2}                      - 11 -
  Case 21-07702            Doc 59     Filed 08/26/21 Entered 08/26/21 17:43:49            Desc Main
                                      Document      Page 12 of 27



              (i)     Authorizing the Debtor to conduct an Auction of the Operating
                      Assets on October 6, 2021;

              (ii)    Scheduling the Sale Hearing on October 14, 2021, to confirm the
                      sale of the Operating Assets;

              (iii) Approving the form and manner of notice of the Auction and the
                    Sale Hearing; and

              (iv) Approving the Break Up Fee, and

              (v)     Approving the Bid Procedures.

        B.           Entry of the Sale Order following the Sale Hearing, authorizing the Debtor to sell

the Operating Assets to the Buyer pursuant to the Sale Agreement, or to a Successful Bidder other

than the Buyer if the Buyer is not the Successful Bidder, pursuant to the terms agreed to by the

Debtor and the Successful Bidder, free and clear of all liens, claims and interests, with such liens,

claims and interests to attach to the Sale Proceeds of the Operating Assets with the same validity

(or invalidity), priority, perfection and extent as existed immediately prior to the Sale; and

        C.           If the Court approves a higher and better offer for the Operating Assets from a

Successful Bidder not affiliated with the Buyer, authorizing the Debtor to pay the Break Up Fee

to the Buyer out of the Sale Proceeds, free and clear of all liens, claims and interests.

                                BASIS FOR THE RELIEF REQUESTED

        The Auction will maximize the value of the estate.

        13.          The paramount goal in selling estate property is to maximize the estate. See, e.g.,

Corp. Assets, Inc. v. Paloian, 368 F.3d 761, 767 (7th Cir. 2004) (“governing principle at a

confirmation proceeding is the securing of the highest price for the bankruptcy estate”); In re Food

Barn Stores, Inc., 107 F.3d 558, 564-65 (8th Cir. 1997) (“In bankruptcy sales, a primary objective

of the Code [is] to enhance the value of the estate”); In re Integrated Resources, Inc., 147 B.R.

650, 659 (S.D.N.Y. 1992) (“It is a well-established principle of bankruptcy law that the . . .



{AIWA/001/00061882.DOCX/2}                          - 12 -
  Case 21-07702          Doc 59     Filed 08/26/21 Entered 08/26/21 17:43:49            Desc Main
                                    Document      Page 13 of 27



[Trustee’s] duty with respect to such sales is to obtain the highest price or greatest overall benefit

possible for the estate.”); In re LJBV, Ltd., 544 B.R. 401, 406 (Bank. N.D. Ill. 2016) (“The goal of

selling bankruptcy estate assets should be to maximize the assets’ selling price, not to control who

obtains the assets.”)

        14.       The Debtor has determined that to maximize the value of the Debtor’s assets, it is

in the best interests of the estate and its creditors to complete the marketing and sale of the

Operating Assets through the proposed auction process.

        15.       The Debtor may sell estate property outside the ordinary course of business,

pursuant to 11 U.S.C. § 363(b)(1), so long as it has articulated a business justification. In re UAL

Corp., 443 F.3d 565, 571 (7th Cir. 2006) (“The criteria for approval, therefore, are whether the

transaction makes good business sense, in which event the creditors as a whole should benefit”);

In re Schipper, 933 F.2d 513, 515 (7th Cir. 1991); In re Efoora, Inc., 472 B.R. 481, 488-89 (Bankr.

N.D. Ill. 2012); In re Telesphere Commc’ns, Inc., 179 B.R. 544, 552 (Bankr. N.D. Ill. 1994).

        16.       The Court exercises its discretion in determining whether to approve a sale of estate

property. Paloian, 368 F.3d at 767. The Court reviews the Debtor’s business judgment to make an

independent determination as to whether that judgment is reasonable. However, the court “should

not substitute its judgment for the Debtor’s.” Efoora, Inc., 472 B.R. at 488 (internal citations

omitted). “A trustee has considerable discretion when it comes to the sale of estate assets, and that

discretion is entitled to great judicial deference as long as a sound business reason is given.” Id.

(citing cases).

        17.       Bankruptcy Rule 6004(f)(1) permits sales of estate property outside of the ordinary

course of business by private sale or by public auction. The Debtor has determined that proceeding

with an auction sale of the Operating Assets, with the assistance of Hilco Streambank, and with




{AIWA/001/00061882.DOCX/2}                       - 13 -
  Case 21-07702          Doc 59    Filed 08/26/21 Entered 08/26/21 17:43:49               Desc Main
                                   Document      Page 14 of 27



the Buyer as the designated stalking horse, pursuant to the Sale Agreement and the Bid Procedures,

represents the estate’s best opportunity to maximize the value of the estate for the benefit of the

estate and its creditors.

        18.      More than ample business justification supports approval of the Sale to the Buyer

or another Successful Bidder pursuant to the Bid Procedures. The Buyer’s offer is the result of

significant good faith, arm’s length negotiations. The Debtor has consulted with the Trustee

regarding the Buyer’s offer and designated the Buyer’s proposal as the Stalking Horse Bid as a

result of those discussions.

        19.      Courts uniformly recognize that procedures intended to enhance competitive

bidding are consistent with the goal of maximizing estate assets. See, e.g., Integrated Resources,

147 B.R. at 659 (such procedures encourage bidding and maximize the value of the debtors’

assets); In re Financial News Network, Inc., 126 B.R. 152, 156 (S.D.N.Y. 1991) (procedures

approved for sale of estate property should provide an adequate basis for comparison of offers,

and a fair and efficient resolution of bankrupt estates).

        Sale free and clear of liens, claims and encumbrances is warranted.

        20.      Pursuant to 11 U.S.C. § 363(f), the Debtor may sell the Operating Assets under 11

U.S.C. § 363(f), free and clear of liens, claims and encumbrances, if any one of the following

conditions is satisfied: (a) applicable non-bankruptcy law permits the sale of the property free and

clear of such interest; (b) the entity holding the lien, claim or encumbrance consents to the sale;

(c) the interest is a lien and the price at which such property is to be sold is greater than the

aggregate value of all liens on the property; (d) the interest is in bona fide dispute; or (e) the entity

could be compelled, in a legal or equitable proceeding, to accept a money satisfaction of its interest.




{AIWA/001/00061882.DOCX/2}                       - 14 -
  Case 21-07702          Doc 59   Filed 08/26/21 Entered 08/26/21 17:43:49            Desc Main
                                  Document      Page 15 of 27



11 U.S.C. § 363(f); In re Fillion, 181 F.3d 859, 862 (7th Cir. 1999) (free and clear sale may be

authorized if any one of the conditions identified in section 363(f) is satisfied).

        21.      One or more of the conditions identified in section 363(f) are easily satisfied with

respect to the proposed Auction. Among other things, the Purchase Price exceeds the aggregate

amount of all of Holdings’ outstanding liens, and Holdings could be compelled to accept a

monetary satisfaction of its liens.

        The Break Up Fee is reasonable.

        22.      The proposed Break Up Fee is reasonably calculated, consistent with its purpose,

to incentivize the Buyer to act as a stalking horse bidder and attract other bidders to the Auction.

See In re Financial News Network, Inc., No. 91B–10891, 1991 WL 127524, at *1 n. 5 (Bankr.

S.D.N.Y. May 10, 1991) aff’d, 134 B.R. 737 (S.D.N.Y. 1991) aff’d, 980 F.2d 165 (2d

Cir.1992) (the existence of a stalking horse agreement attracts other bidders to the auction); In re

JW Resources, Inc., 536 B.R. 193, 196 (Bankr. E.D. Ky. 2015); Integrated Resources, 147 B.R. at

657; In re S.N.A. Nut Co., 186 B.R. 98, 102 (Bankr. N.D. Ill. 1995).

        23.      Courts have adopted several approaches in assessing the propriety of a proposed

break up fee. One approach focuses on the Debtor’s business judgment, looking at (1) whether the

relationship of the parties who negotiated the break up fee is tainted by self-dealing or

manipulation; (2) whether the fee hampers, rather than encourages, bidding; and (3) whether the

amount of the fee is unreasonable relative to the proposed purchase price. See,

e.g., Integrated Resources, 147 B.R. at 657.

        24.      Another approach treats break up fees as administrative claims that are approved,

pursuant to 11 U.S.C. § 503(b)(1)(A), if they are actually necessary to preserve the value of the

estate under the same test as all other administrative expense requests. See, e.g., In re ASARCO,




{AIWA/001/00061882.DOCX/2}                      - 15 -
  Case 21-07702          Doc 59   Filed 08/26/21 Entered 08/26/21 17:43:49           Desc Main
                                  Document      Page 16 of 27



LLC, 650 F.3d 593, 603 (5th Cir. 2011); In re Reliant Energy Channelview LP, 594 F.3d 200 (3d

Cir. 2010); S.N.A. Nut, 186 B.R. at 104-05.

        25.      Break up fees in the range of 1% - 4% of the purchase price have been approved as

reasonable. In re Tama Beef Packing, Inc., 312 B.R. 192, 194 (Bankr. N.D. Iowa 2004), reversed

on other grounds, In re Tama Beef Packing, Inc., 496, 498 (8th Cir. B.A.P. 2005). Fees in the range

of 1% to 2% of the purchase price are often approved. See In re Tiara Motorcoach Corp., 212 B.R.

133, 138 n. 6 (Bankr. N.D. Ind. 1997); JW Resources, 536 B.R. at 195.

        26.      The Break Up Fee, amounting to 2% to 2.5% of the Purchase Price, is reasonable

when considered under any of the above criteria. The Debtor and the Buyer are not affiliated in

any way, and have engaged in arm’s length negotiations regarding the proposed sale. Moreover,

the Buyer has indicated that the bid protection provisions are a critical component of its offer for

the Operating Assets.

        27.      The Break Up Fee is within the range generally approved in bankruptcy sales, and

is fair and reasonable under the circumstances. See Integrated Resources, 147 B.R. at 662

(“Break-up fees should constitute a fair and reasonable percentage of the proposed purchase price,

and should be reasonably related to the risk, effort, and expenses of the prospective purchaser.

When reasonable in relation to the bidder’s efforts and to the magnitude of the transaction,

break-up fees are generally permissible”); see also Financial News Network, 980 F.2d 165, 167

(2nd Cir. 1992) (transaction at issue provided for a $8.2 million break up fee on the $149.3 million

transaction); Integrated Resources Inc., 147 B.R. at 662 (approving a $7.5 million break up fee on

a $656 million transaction).




{AIWA/001/00061882.DOCX/2}                     - 16 -
  Case 21-07702          Doc 59    Filed 08/26/21 Entered 08/26/21 17:43:49               Desc Main
                                   Document      Page 17 of 27



    The overbid increments are reasonable.

        28.      Similarly, the proposed overbid provision is fair and reasonable. Pursuant to the

Bid Procedures, any initial overbid offer for the Operating Assets must exceed the closing-date

cash portion of the Purchase Price by at least $200,000, and each minimum bid increment

thereafter must be at least $25,000. A minimum initial overbid ensures a net benefit to the estate

after deducting (a) the Break Up Fee paid to the Buyer in the event of a prevailing overbid, and (b)

the additional costs to the estate of considering additional bids.

        29.      Minimum overbids of up to 10% of the initial purchase price have been found fair

and reasonable. See, e.g., In re Tempo Technology Corp., 202 B.R. 363, 369 (D. Del. 1996); In re

Wintex, Inc., 158 B.R. 540, 543 (D. Mass. 1992). Thus, the proposed overbid is well within norms.

        The form and manner of notice of the Bid Procedures, the Auction and the Sale
        Hearing are reasonable, adequate and appropriate.

        30.      The Debtor requests that the Court conduct two hearings in connection with this

Motion: first, a hearing to consider and approve the Bid Procedures and schedule the Auction, Sale

Hearing and related deadlines; and second, the Sale Hearing itself.

        31.      The Debtor proposes that within five business days after entry of the Bid Procedures

Order, the Debtor serve copies of the Bid Procedures, the Bid Procedures Order and the Auction

and Sale Notice in the form attached hereto as Exhibit 3 (the “Auction and Sale Notice”), and the

Sale Agreement (collectively, the “Bid Package”), by first-class U.S. mail, postage prepaid, upon:

(a) the Trustee, (b) the U.S. Trustee, (c) the Buyer, (d) the Debtor’s secured creditors, (e) all entities

that have been identified as having a continuing interest in the Operating Assets, (f) counterparties

to the Debtor’s executory contracts and unexpired leases identified in the Bankruptcy Schedule G

filed by the Debtor, (g) the Debtor’s members, and (h) all parties that have requested notice in the

Debtor’s bankruptcy case.



{AIWA/001/00061882.DOCX/2}                        - 17 -
  Case 21-07702          Doc 59   Filed 08/26/21 Entered 08/26/21 17:43:49            Desc Main
                                  Document      Page 18 of 27



        32.      The date proposed for the Sale Hearing complies with Fed.R.Bankr.P. 2002(a)(2),

6004 and 6006(c), in that it will be more than 21 days after service of the Bid Package. In addition,

the materials in the Bid Package will comply with Fed.R.Bankr.P. 2002(c)(1) and 6004(f)(1) in

that they will contain the information required by those rules.

        33.      The Debtor respectfully submits that the Bid Package, including the Auction and

Sale Notice, satisfies the notice and information requirements of Fed.R.Bankr.P. 2002, 6004 and

6006(c), and 11 U.S.C. §§ 363 and 365, and that such notice is good and sufficient and that no

other or further notice should be required.

        The assumption and assignment of the Assumed Contracts and Unexpired Leases are
        appropriate and should be approved.

        34.      In connection with the proposed Sale, the Debtor seeks authority to assume and

assign any designated Assumed Contracts to the Buyer or other Successful Bidder. The Debtor is

not aware of any defaults under the Debtor’s Assumed Contracts. The Debtor requests that

objections, if any, to the assumption and assignment of Assumed Contracts be filed and served so

as to be actually received no later than three calendar days after the Auction.

        35.      If an objection to the assumption and assignment of the Assumed Contracts cannot

be resolved consensually among the parties, The Debtor requests that the Court set a hearing to

determine such matters no later than six calendar days after the conclusion of the Auction. The

Debtor proposes that the failure to timely file and serve an objection shall be deemed consent to

the assumption and assignment of the Assumed Contracts, and that any and all objections thereto

be deemed forever waived and released.

        36.      Subject to the court’s approval, the Debtor may assume or reject any executory

contract, pursuant to 11 U.S.C. § 365(a). The standard governing the Court’s approval of the




{AIWA/001/00061882.DOCX/2}                     - 18 -
  Case 21-07702          Doc 59     Filed 08/26/21 Entered 08/26/21 17:43:49                 Desc Main
                                    Document      Page 19 of 27



Debtor’s decision to assume or reject executory contracts or unexpired leases is the Debtor’s

reasonable business judgment. See, e.g. In UAL Corp., 635 F.3d 312, 319 (7th Cir. 2011).

        37.      The Debtor has determined, in its business judgment, that the assumption and

assignment of any of the Debtor’s executory contracts as may be identified by the Buyer or other

Successful Bidder, is in the best interests of the estate and its creditors, as it will meet the

expectations of prospective purchasers, allow the Operating Assets to continue to be operated as

anticipated, and thus allow the Debtor to maximize the Purchase Price.

        The Buyer is a good faith purchaser entitled to the protection of 11 U.S.C. § 363(m).

        38.      The Buyer is a good faith purchaser and is entitled to the full protections of 11

U.S.C. § 363(m), which provides:

                 The reversal or modification on appeal of an authorization under
                 subsection (b) or (c) of this section of a sale or lease of property does
                 not affect the validity of a sale or lease under such authorization to
                 an entity that purchased or leased such property in good faith,
                 whether or not such entity knew of the pendency of the appeal,
                 unless such authorization and such sale or lease were stayed pending
                 appeal.

11 U.S.C. § 363(m).

        39.      The Sale Agreement is the result of a good faith, arm’s-length transaction.

Therefore, the Debtor requests that the Court find that the Buyer or other Successful Bidder will

be purchasing the Operating Assets in good faith, within the meaning of 11 U.S.C. § 363(m), and

entitled to the protections thereunder. See In re Rock Indus. Mach. Corp., 572 F.3d 1195, 1197

(7th Cir. 1978) (applying “traditional equitable definition of “good faith purchaser” as one who

purchase the assets for value, in good faith, and without notice of adverse claims.”). To constitute

lack of good faith, a party's conduct must usually amount to fraud, collusion between the purchaser

and other bidders or the Debtor or an attempt to take grossly unfair advantage of other bidders. See




{AIWA/001/00061882.DOCX/2}                        - 19 -
  Case 21-07702          Doc 59    Filed 08/26/21 Entered 08/26/21 17:43:49           Desc Main
                                   Document      Page 20 of 27



Hower v. Molding Systems Eng’g Corp., 445 F.3d 935, 938 (7th Cir. 2006); In re Abbotts Dairies

of Pennsylvania, Inc., 788 F.2d 143, 147 (3d Cir. 1986); In re Sullivan Cent. Plaza I, Ltd., 106

B.R. 934 (Bankr. N.D. Tex. 1998). Courts make this determination based on the facts of each

case. See In re Rock Indus. Mach. Corp., 572 F.2d 1195, 1198 (7th Cir. 1978).

        40.      As required by 11 U.S.C. § 363(m), the Debtor and the Buyer have acted in good

faith in negotiating the Sale Agreement. The Sale Agreement is the result of a series of negotiations

in which all parties were represented by counsel. The Buyer is not an insider of the Debtor as that

term is defined in 11 U.S.C. § 101(31), and all negotiations have been and will continue to be

conducted on an arm’s-length, good faith basis. The Bid Procedures are designed to ensure that no

party is able to exert undue influence over the process. Under the circumstances, the Buyer or other

Successful Bidder should be afforded the benefits and protections that 11 U.S.C. § 363(m)

provides to a good faith purchaser.

        Waiver of Stay

        41.      The Debtor requests that the Sale Order be effective immediately by providing that

the 14-day stay under Fed.R.Bankr.P. 6004(h) be waived. The purpose of Rule 6004(h) is to

provide sufficient time for an objecting party to appeal before an order can be

implemented. See Advisory Committee Notes to Fed.R.Bankr.P. 6004(h) and 6006(d). All

creditors and parties in interest will receive notice of the Auction and will be provided with an

opportunity to be heard. The Debtor submits that such notice is adequate, and that waiving the 14-

day waiting period is warranted.

        Waiver of Page Limitations

        42.      Given the nature of the issues addressed herein, the Debtor respectfully requests

that the Court waive the 15-page limit established by Local Bankruptcy Court Rule 5005-3.D.




{AIWA/001/00061882.DOCX/2}                     - 20 -
  Case 21-07702          Doc 59   Filed 08/26/21 Entered 08/26/21 17:43:49            Desc Main
                                  Document      Page 21 of 27



                                             NOTICE

        43.      Notice of this Motion has been provided to the Office of the United States Trustee,

the Debtor, the Buyer, the Lender, all parties filing proofs of claim in the Debtor’s bankruptcy

case, the Debtor’s members, all counterparties to contracts and leases with the Debtor, and all other

parties requesting notice of pleadings filed in this case. The Debtor respectfully submits that such

notice be approved as adequate under the circumstances.

        WHEREFORE, Aiwa Corporation respectfully requests that the Court:

        (A) Enter an order (i) approving the Bid Procedures and the Break Up Fee, (ii) scheduling

the Auction and the Sale Hearing, and the associated deadlines, and (iii) approving the form and

manner of notice of the Auction and Sale Hearing and certain bid protections as described herein;

        (B) Enter a second order at the Sale Hearing: (1) authorizing and approving the Sale,

pursuant to 11 U.S.C. §§ 363(b) and (f), free and clear of liens, claims, interests and encumbrances

to the Buyer or other Successful Bidder, and (ii) approving the assumption and assignment of the

Assumed Contracts and Leases pursuant to 11 U.S.C. § 365, and

        (C) Granting such other and further relief as the Court deems just and proper.

 Dated: August 26, 2021                          Respectfully submitted,

                                                 AIWA CORPORATION

                                                 By:     /s/ Jeremy C. Kleinman
                                                         One of its attorneys

 Jeremy C. Kleinman (ARDC No. 6270080)
 FrankGecker LLP
 1327 W. Washington Blvd., Suite 5G-H
 Chicago, Illinois 60607
 Tel.: (312) 276-1400
 Fax: (312) 276-0035
 Email: jkleinman@fgllp.com

 Attorneys for the Debtor



{AIWA/001/00061882.DOCX/2}                      - 21 -
  Case 21-07702          Doc 59   Filed 08/26/21 Entered 08/26/21 17:43:49            Desc Main
                                  Document      Page 22 of 27



                                  CERTIFICATE OF SERVICE

        I, Jeremy C. Kleinman, an attorney, certify that on August 26, 2021, I served a copy of the

foregoing Notice of Motion and Motion Pursuant to Sections 363 and 365 of the Bankruptcy

Code and Bankruptcy Rules 2002, 6004 and 6006 to (A) Approve Comprehensive Sale Process,

(B) Approve Bidding Procedures and Certain Bid Protections, (C) Schedule a Sale Hearing, (D)

Approve Form and Manner of Notice Related Thereto, (E) Authorize Sale Free and Clear of

All Liens, Claims, Interests and Encumbrances, (F) Authorize Assumption and Assignment of

Certain Executory Contracts and Unexpired Leases and Proposed Cure Amounts with Respect

Thereto and (G) Grant Related Relief on each entity listed below by operation of the Court’s

Electronic Filing System and/or by mail or email to the parties on the attached Service List.



                                                               /s/ Jeremy C. Kleinman




Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

       William B Avellone bill.avellone@charteredmgt.com
       Alexander F Brougham abrougham@ag-ltd.com, dbaird@ag-ltd.com
       Albert A Ciardi aciardi@ciardilaw.com,
        sfrizlen@ciardilaw.com;dtorres@ciardilaw.com
       Jeremy C Kleinman jkleinman@fgllp.com,
        mmatlock@fgllp.com;csmith@fgllp.com;csucic@fgllp.com
       Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
       Adam P. Silverman asilverman@ag-ltd.com, aweir@ag-ltd.com
       David J Stein dstein@masudafunai.com, docketing@masudafunai.com
       Gary Vist gvist@masudafunai.com, docketing@masudafunai.com




{AIWA/001/00061882.DOCX/2}
  Case 21-07702          Doc 59   Filed 08/26/21 Entered 08/26/21 17:43:49       Desc Main
                                  Document      Page 23 of 27



Service List

Ace & Acme Consulting                             Nathan J. Betts
ATTN: Bruno Marchevsky                            Christensen & Laue, PLLC
2720 Harrison St.                                 5101 Vernon Avenue South, Suite 400
Evanston, IL 60201-1216                           Edina, MN 55436-4503

Ace & Acme Consulting                             Joseph Born
ATTN: Bruno Marchevsky                            6644 N. Kimball
4537 Wood Valley Dr.                              Lincolnwood, IL 60712-3732
Raleigh, NC 27613
                                                  Lucille Born
Aiwa Co., Ltd                                     6644 N. Kimball
3F, Ichigo Higashi Golanda Bldg                   Lincolnwood, IL 60712-3732
1-6-3, Higashi Gotanda Shinagawa
Tokyo, 141-0022                                   Channel Technology Limited
JAPAN                                             ATTN: Thomas Li, Unit A,11/F
                                                  Seabright Pl. 9-23 Shell St.
Aiwa Holdings, LLC                                North Point
ATTN: Alan Mizrahi                                HONG KONG
5455 Wilshire Blvd., Ste. 1410
Los Angeles, CA 90036-4240                        Cho & Partners, ATTN: Hyewon Jung
                                                  6th Floor Ann Jay Tower
Aiwa Corporation, a Delaware Corporation          718-2 Yeoksam-dong, Kangnam-ku
965 W. Chicago Ave.                               Seoul 135-080
Chicago, IL 60642-5413                            KOREA

Audio Mobile Americas S.A.                        Citibank
P.H. Gran Plaza, Oficina Tres F                   ATTN: Dave Thakkar
c/o Andres Mojica, San Francisco                  1825 Lake Cook Road
Ciudad de Panamá                                  Northbrook, IL 60062-1332
PANAMÁ
                                                  CITIES Retail Services, Inc.
William B. Avellone                               5850 Opus Parkway, Ste. 250
Chartered Management Co., Inc.                    Minnetonka, MN 55343-4400
10 S. Riverside Plaza, Suit 875
Chicago, IL 60606-3717                            CITIES Retail Services, Inc.
                                                  c/o Christensen & Laue PLLC
John Paul Benavides                               ATTN: 5101 Vernon Avenue South
3400 Comanche Trail                               Suite 400
Hurst, TX 76054-6048                              Edina, MN 55436

                                                  Alan J. Cook 2013 Trust UTAD 5/3/2013
                                                  990 N. Lake Shore Dr., Apt. 28E
                                                  Chicago, IL 60611-1382




{AIWA/001/00061882.DOCX/2}
  Case 21-07702          Doc 59   Filed 08/26/21 Entered 08/26/21 17:43:49        Desc Main
                                  Document      Page 24 of 27



Dakota Systems                                    Cornelius Graham Gerst
33 E. Wacker Dr., Ste. 1970                       5340 N. Magnolia
Chicago, IL 60601                                 Chicago, IL 60640-2205

Duly Family Trust                                 Gide Loyrette Nouel A.A.R.P.I.
2601 Network Blvd., Ste. 500                      ATTN: Dequire-Portier Raphaelle
Frisco, TX 75034-1921                             15 rue de Laborde - 75008 Paris
                                                  FRANCE
E.B. Carlson Marketing, Inc.
19 Pine Hill Road                                 Gravis Trademark Patent Ltd. Co.
Princeton, MA 01541-1136                          Çankaya Mah Ahmet Ihsan
                                                  Sok. No: 3/8 06690
Fairlane I                                        Çankaya Ankara
4849 Greenville Ave., Ste. 1480                   TURKEY
Dallas, TX 75206-4130
                                                  Griffin Int'l Companies, Inc.
Alan Farkas                                       ATTN: Paul Franzich
845 Woodward Ave.                                 5850 Opus Parkway, Ste. 114
Deerfield, IL 60015-2864                          Minnetonka, MN 55343

Flexport, Inc.                                    Illinois Dept. of Revenue
ATTN: Nick Mahnke                                 Bankruptcy Unit
333 North Green St., 12th Floor                   ATTN: Joshua LeMasters
Chicago, IL 60607-1425                            PO Box 19035
                                                  Springfield, IL 62794-9035
Foreshot Industrial Corporation
ATTN: Kevin Huang                                 Department of the Treasury
No. 7-1, Minquan Rd., Dayuan Dist.                Internal Revenue Service
Taoyuan City 33759                                PO Box 7346
TAIWAN (R.O.C)                                    Philadelphia PA 19101-7346

Frank Revocable Living Trust                      Kane Russell Coleman Logan PC
c/o Allan Frank                                   ATTN: Brian W. Clark
5020 Hudson Dr.                                   901 Main St., Ste. 5200
Plano, TX 75093-5079                              Dallas, TX 75202-3705

Michael Gao                                       Alex Kemmler
14 Empress Dr.                                    2261 Fulton St., Apt. A
Hawthorn Woods, IL 60047-3714                     San Francisco, CA 94117-1006

Pascal Garbani c/o David M. Clem                  Kutak Rock LLP
Johnson Clem Gifford PLLC                         PO Box 30057
1717 Main Street, Ste. 3000                       Omaha, NE 68103-1157
Dallas, TX 75201-4335




{AIWA/001/00061882.DOCX/2}
  Case 21-07702          Doc 59   Filed 08/26/21 Entered 08/26/21 17:43:49        Desc Main
                                  Document      Page 25 of 27



Lamson Dugan and Murray                           Monster LLC
ATTN: Dan Pauley                                  Attn: Kenny Brody c/o DRW
701 P Street                                      540 W. Madison St., Ste. 2500
Lincoln, NE 68508-1356                            Chicago, IL 60661-2555

Latimer Levay Fyock LLC                           N. Morgan Consulting LLC
ATTN: John Ambrogi                                ATTN: Nick Morgan
55 W. Monroe St., Ste. 1100                       4836 N. Woodburn St.
Chicago, IL 60603-5128                            Whitefish Bay, WI 53217-6063

Sophia Lee                                        Clay Neigher
14F, No.10 Xuegin Rd., Sanxia Dist.               709 Dowd St
New Taipei, Taipei 327                            Durham, NC 27701-2620
TAIWAN
                                                  Partridge Partners P.C.
Linden & De Roeck - Euro                          ATTN: Mark Partridge
ATTN: Bénédicte Linden - LDIP                     321 N. Clark St., Ste. 500
Avenue Louise 203 B7                              Chicago, IL 60654-5011
Brussels, 1050
BELGIUM                                           PGH Industries LTD
                                                  ATTN: Paul Hersko
Aiwa Acquisitions LLC                             166 W. Washington, Ste. 730
c/o Michael Zaino, Wachtel Missry                 Chicago, IL 60602-3588
One Dag Hammarskjold Pl.
885 Second Ave.                                   Michael Phillips
New York, NY 10017                                2406 Thayer St.
                                                  Evanston, IL 60201-1494
LLCsmarbriefar@futurenet.com
PO Box 79548                                      PN-3 Dullyen Anvils, LLC
Baltimore, MD 21279-0548                          c/o Michael Sullivan
                                                  7500 Lyndhurst Lane
Loop Capital Markets                              Plano, TX 75025-2013
ATTN: Trent Schwartz
111 W. Jackson Blvd., Ste. 1901                   Jeffrey M. Pomerance, Esq.
Chicago, IL 60604-3514                            SulmeyerKupetz
                                                  333 S. Grand Ave., Ste. 3400
Masuda Funai Eifert & Mitchell Ltd.               Los Angeles, CA 90071-1538
ATTN: David Stein
203 N. LaSalle St., Ste. 2500                     Sven Radavics
Chicago, IL 60601-1262                            #22-03 3 Central Boulevard
                                                  18965
mHub                                              SINGAPORE
965 West Chicago Ave
Chicago, IL 60642-5413




{AIWA/001/00061882.DOCX/2}
  Case 21-07702          Doc 59   Filed 08/26/21 Entered 08/26/21 17:43:49     Desc Main
                                  Document      Page 26 of 27



Rightspace Storage-Allen                          Michael Sullivan
610 East Main St                                  7500 Lyndhurst Lane
Allen, TX 75002-3084                              Plano, TX 75025-2013

Schjødt, ATTN: Thomas Hagen                       Sundial Valve
Ruseløkkveien 14                                  7500 Lyndhurst Land
PO Box 2444 Solli                                 Plano, TX 75025-2013
NO-0201 Oslo
NORWAY                                            Swissberg - Wire
                                                  ATTN: Ladina Schmid
Schonherr Rechstanwälte Gmbh                      Seefeldstrasse 224
ATTN: Michael Woller                              PO Box CH-8034
Schottenring 19                                   Zurich
A-1010 Vienna                                     SWITZERLAND
AUSTRIA
                                                  Nan Teske
Luke Shepard                                      2400 S. Logan Ave., Unit C
600 W. Chicago Ave., Ste. 510                     Milwaukee, WI 53207-1769
Chicago, IL 60654-2282
                                                  Mark Thomann
James Sherrit                                     3759 N. Magnolia
729 Pulitzer Lane                                 Chicago, IL 60613
Allen, TX 75002-5238
                                                  Tomkins & Co., ATTN: Simon Gray
SKW Schwarz Rechsanwälte Gmbh                     5 Dartmouth Road
ATTN: Margret Knitter                             Dublin 6, D06 F9C7
Wittelsbacherplatz 1                              IRELAND
Munich 80333
GERMANY                                           Tricon Logistics
                                                  ATTN: Linda Green
Spencer Fane LLP                                  4450 W. Walnut, Ste. 100
ATTN: Jason Spark                                 Irving, TX 75038
5700 Granite Parkway, Ste. 650
Plano, TX 75024-6812                              Tricon Logistics
                                                  ATTN: Spencer D. Critchett
Spencer Fane LLP                                  5170 Wiley Post Way
ATTN: Scott Breeding                              Salt Lake City, UT 84116
1000 Walnut St., Ste. 1400
Kansas City, MO 64106                             Turn-Key Fulfillment, LLC
                                                  ATTN: Graigg Condiff
Subscribe with Amazon Program Agmt                1025 W. Innovation Dr.
Amazon Services LLC                               Kearney, MO 64060-7968
410 Terry Avenue North
Seattle, WA 98109-5210




{AIWA/001/00061882.DOCX/2}
  Case 21-07702          Doc 59   Filed 08/26/21 Entered 08/26/21 17:43:49   Desc Main
                                  Document      Page 27 of 27



U.S. Small Business Administration
ATTN: Kate O'Loughlin
500 W Madison, Suite 1150
Chicago, IL 60661-2566

Aiwa Europe B.V.
Melvill van Carnbeelaan 68
3971 B G Driebergen
THE NETHERLANDS

Via Licensing Corporation
ATTN: Joe Campos
1275 Market Street
San Francisco, CA 94103-1410

Visible SCM
ATTN: Terry Nashif
5160 Wiley Post Way
Salt Lake City, UT 84116-2833

Klaas de Vos
Melvill van Carnbeelan 69, 3971BG
Driebergen
THE NETHERLANDS

Wachtel Missry LLP
885 Second Ave., 47th Floor
New York, NY 10017-2229

Wal-Mart Stores, Inc.
c/o Bank of America
PO Box 500787
Saint Louis, MO 63150-0787

James Williams
7500 Lyndhurst Lane
Plano, TX 75025-2013




{AIWA/001/00061882.DOCX/2}
